DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant's submission filed on 29 April 2022 [hereinafter Response] has been entered, where:
Claims 1, 19, and 20 are amended.
Claims 1-20 are pending.
Claims 1-20 are rejected.
Claim Rejections - 35 U.S.C. § 103
3.	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
6.	Claims 1-20 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20150356462 to Fawaz et al. [hereinafter Fawaz] in view of US Published Application 20190130292 to Sivakumar N. et al. [hereinafter Sivakumar] and US Published Application 20140379615 to Brigham et al. [hereinafter Brigham].
Regarding claim 1, Fawaz teaches [a] system (Fawaz ¶ 0117 teaches a network server (system)) for improving classification results, comprising: 
one or more memory units storing instructions; and one or more processors (Fawaz ¶ 0201 teaches [s]uch a server 1800 typically includes a processor 1801 (one or more processors) coupled to volatile memory 1802 and a large capacity nonvolatile memory (one or memory units)) configured to execute the instructions to perform operations (Fawaz ¶ 0202 teaches processors 1702, 1801 may be any programmable microprocessor, microcomputer or multiple processor chip or chips that can be configured by software instructions (applications) to perform a variety of functions, including the functions of the various aspects described below (configured to execute the instructions to perform operations)) comprising: 
receiving classification data from a first client device (Fawaz ¶ 0060 teaches storing information on such behaviors and corrective actions in a central database (e.g., the “cloud”) (that is, receiving classification data from a first client device)) having a classification model and a feature model configured to extract a first data feature from a first data sample (Fawaz ¶ 0059 teaches if the results generated by applying that less lean classifier model [at the mobile device] are still suspicious, an even stronger (even less lean) classifier model may be applied, and so forth until the behavior (that is, “behavior” is a result of a classification model and a feature model configured to extract a first data feature from a first data sample) is definitively classified as malicious or benign (that is, a classification model classifies the feature “behavior” as being a “malicious” or “benign” behavior); Fawaz ¶ 0119 & Fig. 3 teaches the model generator 304 may generate a lean data/behavior model (that is, a classification model) that includes an initial feature set (e.g., an initial reduced feature model (that is, a feature model)) that includes information determined to have a highest probability of enabling the classifier module 208 (that is, the classifier module 208 is of a first client device) . . . . The model generator 304 may send the generated lean models to the behavior observer module 202), the classification data comprising: 
a classification of the first data sample, the classification generated by the classification model and in response to user input at the first client device (Fawaz ¶ 0077 teaches lean classifier models . . . , the observer and/or analyzer modules may use them to quickly and accurately determine whether a mobile device behavior (that is, in response to user input at the first client device) is benign or contributing to the degradation in the performance of the mobile device (that is, “benign” is the classification generated by the classification model)); and 
a level of confidence that the classification is accurate (Fawaz ¶ 0184 teaches the numeric value (P) is not always a true probability value. As a result, this numeric value (P) may not always accurately represent the likelihood that the behavior is benign or non-benign (that is, the classification). This is because to compute P, the system may be first required to compute a confidence value (c) . . . . [To address], the computing device may be configured to use sigmoid parameter (α and β) to compute a normalized confidence value (ĉ) (that is, for accuracy, the nomalized confidence value (ĉ) is a level of confidence that the classification is accurate), and use the normalized confidence value (ĉ) to classify behaviors . . . to better determine whether continue evaluating the behavior (for example, whether to select a more robust classifier model, etc.)
[Examiner notes that in context, Fawaz ¶ 0182 teaches the “classification” pertains to the “lean model,” and accordingly, the “normalized confidence value (ĉ)” is directed to the accuracy of that classification]); 
receiving, from the first client device, first feature data corresponding to the classification data (Fawaz ¶ 0122 & FIG. 3 teaches [t]he mobile device 102 may the [sic] send (that is, from the first client device) the . . . modeling information (first feature data) associated with the application of models to the network server 116), the first feature data comprising: 
the first data feature extracted from the first data sample by the feature model (Fawaz ¶ 0119 & FIG. 3 teaches [t]he model generator 304 module may be configured to generate lean data/behavior models . . . that includes an initial feature set (e.g., an initial reduced feature model) that include information determined to have a highest probability of enabling the classifier module 208 to conclusively determine whether a particular mobile device behavior is benign (that is, the mobile device 102 receives a feature model, which functions at the mobile device 102 to generate the first feature data comprising a first data feature extracted from the first data sample by the feature model)); and
a data quality metric of the first data feature (Fawaz ¶ 0076 teaches [a] lean classifier models may test or evaluate some or all of the same features . . . as another lean classifier model, but using different threshold values and/or different weights assigned to the importance of the . . . features (that is, a data quality metric of the first data feature), or conditions evaluated);
training a . . . [model] to predict the classification data based on the first data feature and the data quality metric (Fawaz ¶ 0122 teaches [t]he mobile device 102 may the send the results of its operations and/or success rates associated with the application of models to the network server 116. The network server 116 may generate training data (e.g., via the training data module 306) based on the results/success rates (that is, the data quality metric) for use by the model generator 304. The model generator may generate updated models based on the training data, and send the updated models to the mobile device 102 for use by the model generator 304 (that is, training a . . . [model] to predict the classification data based on the first data feature and the data quality metric));
generating, . . . at a device separate from the first client device, a . . . [model] output comprising a measure of at least one of a statistical relationship or machine-learned relationship model between the classification and the first feature data (Fawaz ¶ 0119 teaches the model generator 304 (that is, a device separate from the first client device) may generate a lean data/behavior model (that is, generating, . . . at a device separate from the first client device) that includes an initial feature set (e.g., an initial reduced feature model) that includes information determined (that is, a measure of at least one of a statistical relationship or machine-learned relationship model) to have a highest probability of enabling the classifier module 308 to conclusively determine whether a particular mobile device behavior is benign (that is, between the classification and the first feature data)); 
determining, based on at least one of the classification data or the first feature data, a factor (Fawaz ¶ 0108 teaches [s]ensor level observations may include monitoring a magnet sensor or the sensor to determine the usage and/or external environment of the mobile device (that is, usage or external environment is determining, based on at least one of the classification data . . . , a factor)) that led to a failure of the classification model (Fawaz ¶ 0077 teaches the leanest of the family of lean classifier models . . . may be applied routinely until a behavior is encountered that the model cannot categorize as either benign or malicious (and therefore is categorized by the model as suspicious), at which time a more robust (i.e., less lean) lean classifier model may be applied in an attempt to categorize the behavior as either benign or malicious (that is, determining a factor . . . that led to a failure of the classification model); see also Fawaz ¶ 0152 teaches “incorrectly classified samples; Fawaz ¶ 0156 teaches entries that were misclassified by the generated decision tree/classifier);
updating the classification model (Fawaz ¶ 0122 teaches [t]he model generator may generate updated models based on the training data and send the updated models to the mobile device 201) based on . . . , the . . . model output (Fawaz ¶ 0122 & FIG. 3 teaches [t]he model generator may generate updated models (that is, updating the classification model) based on the training data (that is, updating the classification model based on the . . . [model] output) . . . ), and the determined factor (Fawaz ¶ 0110 may perform coarse observations by monitoring/observing an initial set of behaviors or factors that are a small subset of all factors that could contribute to the mobile device's degradation (that is, the determined factor)), the updated classification model (Fawaz ¶ 0077 teaches application of ever more robust lean classifier models within the family of generated lean classifier models may be applied until a definitive classification of the behavior is achieved (that is, an updated classification model being configured to classify a second data sample based on second feature data of the second data sample) being configured to classify a second data sample based on second feature data of the second data sample (Fawaz ¶ 0071 teaches [a] lean classifier model may be a more focused data model that is generated from a reduced dataset that includes only the features/entries (that is, features/entries entail a second data sample) that are most relevant for determining whether a particular mobile device behavior is benign or not benign (e.g., malicious or performance-degrading) (that is, the updated classification model being configured to classify a second data sample based on second feature data of the second data sample)); and 
transmitting the updated classification model to at least one of the first client device or a second client device (Fawaz ¶ 0092 teaches that [t]he network server 116 may also send (transmitting) classification and modeling information to the mobile devices 102 to replace, update, create and/or maintain mobile device data/behavior models).
Though Fawaz teaches the features of a server or cloud device to generate lean classifier models deployed on client devices, Fawaz does not explicitly teach that the model generating the lean classifier is a “meta-model”.
But Sivakumar teaches that the model is a “meta- model.” (Sivakumar ¶ 0091 teaches a meta-model learner 142 (meta-model) is used to optimally utilize the already learned feature sets from prior trained models to efficiently learn and deploy a new model (meta-model output)); . . .
Fawaz and Sivakumar are from the same or similar field of endeavor. Fawaz teaches generating lean behavior models for a mobile device. Sivakumar teaches a meta-model learner to deploy a new model for mobile devices, where the mobile device uses a computer vision intelligence pipeline to extract useful relevant image data from captured images. Thus, it would have been obvious for one of ordinary skill as of the effective filing date of Applicant’s invention to modify Fawaz pertaining to learn behavior models for a mobile device with the meta-model learner of Sivakumar.
	The motivation for doing so is to provide a self-sustaining setup to acquire new data, learn distinguishing features from the data that can be used for solving business problems, and continuously adapt and adjust the acquired intelligence according to the changing experiences. (Sivakumar ¶ 0087).
Though Fawaz and Sivakumar teaches the feature of updating the lean classifier models (or data/behavior models) that include a further targeted and/or reduced set of features including a meta-model generation, the combination of Fawaz and Sivakumar, however, does not explicitly teach -
* * *
updating the classification model based on a user input received at the device separate from the first client device, the meta-model output, and the determined factor, . . . ;
* * *
But Brigham teaches -
* * *
updating the classification model based on a user input received at the device separate from the first client device (Brigham ¶ 0035 teaches [a] global data store 226 is a cross-user storage of default preferences and aggregate usage data that is updated in batches offline from end user specific data; Brigham ¶ 0036 teaches the execution engine 252 stores the intermediate food classification concept object values in the execution session 234; Brigham ¶ 0037 teaches server 206 (that is, the device separate from the first client device) will also include developer tools 240-251 [that] are a set of editors, debuggers, etc. that enable creation and updating of the data supporting the runtime environment. A modeler 240 [of the server] creates and updates [food classification] concept objects (that is, updating the classification model), such as updating primitive and structured types, and action objects, such as updating input/output/metadata schema definitions (that is, the “developer tools” are a user input)), the meta-model output, and the determined factor, . . . ;
* * *
Fawaz, Sivakumar, and Brigham are from the same or similar field of endeavor. Fawaz teaches generating lean behavior models for a mobile device. Sivakumar teaches a meta-model learner to deploy a new model for mobile devices, where the mobile device uses a computer vision intelligence pipeline to extract useful relevant image data from captured images. Thus, it would have been obvious for one of ordinary skill as of the effective filing date of Applicant’s invention to modify the combination of Fawaz and Sivakumar pertaining to learn behavior models for a mobile device in a meta-model environment with the user input and model updates of Brigham.
The motivation for doing so is to focus model training on contributions that will directly improve the ability of the system to understand user requests. (Brigham ¶ 0090).
Regarding claim 2, the combination of Fawaz, Sivakumar, and Brigham teaches all of the limitations of claim 1, as described above.
Fawaz teaches -
the operations further comprise receiving additional data associated with the classification model output; and training the . . . [model] is based on the additional data (Fawaz ¶ 0098 teaches behavior observer module 202 may monitor/observe mobile device operations and events by collecting information pertaining to library application programming interface (API) calls in an application framework or run-time libraries, system call APIs, file-system and networking sub-system operations, device (including sensor devices) state changes (additional data), and other similar events (receiving additional data associated with the classification model output; and training the . . . [model] is based on the additional data), and so on).
Regarding claim 3, the combination of Fawaz, Sivakumar, and Brigham teaches all of the limitations of claim 2, as described above.
Fawaz teaches -
wherein the additional data comprises at least one of an environmental condition, a time, or a location (Fawaz ¶ 0103 teaches behavior observer module 202 may also monitor/observe actions . . . , mobile device information . . . , location information (additional data comprises at least one of an environmental condition, a time, or a location)).
Regarding claim 4, the combination of Fawaz, Sivakumar, and Brigham teaches all of the limitations of claim 1, as described above.
Sivakumar teaches wherein: 
the operations further comprise generating a meta-model; and training the meta-model comprises training the generated meta-model (Sivakumar ¶ 0092 teaches that the best resultant mutant (meta-model) is selected as a new model (generated meta-model); a transfer learning approach is applied (training the generated meta-model) so that the new product delta learning happens simultaneously, ensuring that there is no catastrophic forgetting or redundancy in features learned).
Regarding claim 5, the combination of Fawaz, Sivakumar, and Brigham teaches all of the limitations of claim 1, as described above.
Fawaz teaches wherein: 
the operations further comprise generating additional classification data, the additional classification data comprising a classification result based on the classification data received from the first client device; and training the . . . [model] to predict the classification data comprises training the . . . [model] to predict the additional classification data (Fawaz ¶ 0081 teaches server or other computing device may generate a full, complex classifier model by applying machine learning techniques (training the . . . [model] to predict the additional classification data) to generate models that describe a cloud corpus of behavior vectors of mobile devices collected from a large number of mobile devices (a classification result based on the classification data received from the first client device)).
Sivakumar teaches -
training the meta-model to predict the additional classification (Sivakumar ¶ 0091 teaches meta-model learner 142 (meta-model) is used to optimally utilize the already learned feature sets from prior trained models to efficiently learn and deploy a new model).
Regarding claim 6, the combination of Fawaz, Sivakumar, and Brigham teaches all of the limitations of claim 1, as described above.
Fawaz teaches -
wherein training the meta-model comprises using a model trainer configured to tune at least one hyperparameter of the meta-model (Fawaz ¶ 0189 teaches the computing device may be configured to receive updated or revised sigmoid parameters α and β (that is, at least one hyperparameter of the meta-model) in conjunction with receiving a new classifier model from the server computing device (that is, the device is using a model trainer configured to tune at least one hyperparameter)).
Regarding claim 7, the combination of Fawaz, Sivakumar, and Brigham teaches all of the limitations of claim 6, as described above.
Fawaz teaches wherein generating the meta-model output comprises identifying a relationship between the feature data and the classification data, the relationship comprising at least one of a correlation, a goodness of fit metric, or a regression result (Fawaz ¶ 0152 teaches the processing core may gather a corpus of behavior data from many mobile devices, including a large number of device states, configurations and behavior, as well as information regarding whether a malicious behavior was detected (that is, “behavior” is feature data and “malicious behavior” is the classification data). . . . Then, . . . for each identified binary question, the processing core may test the data base to determine the fraction or percentage of times that a malicious behavior corresponded (that is, identifying a relationship) to one or the other of the answers to the binary question; Fawaz ¶ 0081 teaches complex models may correlate (the relationship comprises at least one of a correlation . . . result) the full (or nearly full) set of interactions among device states, operations, and monitored nodes that characterize mobile device behavior in a sophisticated classification system).
Regarding claim 8, the combination of Fawaz, Sivakumar, and Brigham teaches all of the limitations of claim 6, as described above.
Fawaz teaches -
the operations further comprising: 
	updating, based on the . . . model output, a data collection protocol comprising data collection parameters configured to change data collection at the first client device (Fawaz ¶ 0092 teaches [t]he network server 116 may also send classification and modeling information to the mobile devices 102 to replace, update, create and/or maintain mobile device data/behavior models (that is, updating, based on the . . . model output, a data collection); Fawaz ¶ 0093 teaches mobile device 102 may collect behavioral, state, classification, modeling, success rate, and/or statistical information in the mobile device 102, and send the collected information to the network server 116 (e.g., via the telephone network 104) for analysis. The network server 116 may use information received from the mobile device 102 to update or refine the lean data/behavior models or the classification/modeling information to include a further targeted and/or reduced subset of features (that is, data collection protocol comprising data collection parameters configured to change data collection at the first client device); see also Fawaz ¶ 0121 teaches [t]he behavior observer module 202 may adjust the granularity of its observations . . . based on information received from the classifier module 208 (that is, updating . . . a data collection protocol)); and 
transmitting the updated data collection protocol to the first client device (Fawaz ¶ 0092 teaches [t]he network server 116 may also send . . . modeling information to the mobile devices 102 to replace, update, create and/or maintain mobile device data/behavior models (transmitting the updated data collection protocol to the client device)).
Regarding claim 9, the combination of Fawaz, Sivakumar, and Brigham teaches all of the limitations of claim 8, as described above. 
Sivakumar teaches wherein updating the data collection protocol comprises generating a check based on an image quality metric (Sivakumar ¶ 0031 teaches [t]he computer vision intelligence pipeline 126 includes a preprocessing component 128. The images captured by, for example, smart edge clients 102A-102C may not be of ideal quality for applying the vision intelligence, and hence the image input can be enhanced using various techniques (generating a check based on an image quality metric)).
Regarding claim 10, the combination of Fawaz, Sivakumar, and Brigham teaches all of the limitations of claim 8, as described above.
Sivakumar teaches -
wherein updating the data collection protocol comprises generating a check based on an environmental condition (Sivakumar ¶ 0033 teaches [t]he luminosity correction sub-component 206 is able to simulate different lighting conditions (environmental condition) so that the model can be effective in non-trained lighting conditions (generating a check based on an environmental condition).
Regarding claim 11, the combination of Fawaz, Sivakumar, and Brigham teaches all of the limitations of claim 1, as described above. 
Sivakumar teaches -
the first data sample comprises image data (Sivakumar ¶ 0028 & FIG. 1 teaches a smartphone application (“app”) 118 for capturing images from the integrated camera (image data)); and 
the classification model comprises a convolutional neural network (Sivakumar ¶ 0066 teaches a [deep convolutional neural network (DCNN)] 1400 is designed to learn not only tags for images, but to also learn the feature hierarchy, all the way from pixels to classifier, by defining a number of layers).
Regarding claim 12, the combination of Fawaz, Sivakumar, and Brigham teaches all of the limitations of claim 1, as described above.
Sivakumar teaches -
wherein: 
the operations comprise generating a performance metric based on the meta-model output (Sivakumar ¶¶ 0091-92 teaches [s]imulated annealing mutation experiments are performed with the proposals from the meta-model learner 142. The best resultant mutant (generating a performance metric based on the meta-model output) is selected as a new model); and 
updating the classification model comprises training the classification model based on the performance metric (Sivakumar ¶ 0092 teaches [t]his model is then deployed to the model lake (training the classification model based on a performance metric) to track the new product).
Regarding claim 13, the combination of Fawaz, Sivakumar, and Brigham teaches all of the limitations of claim 1, as described above.
Sivakumar teaches -
wherein training the meta-model to predict the classification data comprises training the meta-model to predict the classification data based on third feature data from a third client device (Fawaz ¶ 0076 teaches each of these lean classifier models may test or evaluate some or all of the same features or conditions as another lean classifier model (that is, based on third feature data from a third client device), but using different threshold values and/or different weights assigned to the importance of the test results, features, or conditions evaluated; Fawaz ¶ 0132 teaches processing core may determine the priorities of the boosted decision stumps so as to balance tradeoffs between the consumption of processing, memory, or energy resources of the mobile device, the accuracy of the behavior classification, etc. The processing core may also determine the priorities of the boosted decision stumps based on their associated weight values, relative or predicted importance of the test conditions to accurately classify a behavior, etc. (that is, training the meta-model to predict the classification data comprises training the meta-model to predict the classification data)).
Regarding claim 14, the combination of Fawaz, Sivakumar, and Brigham teaches all of the limitations of claim 1, as described above.
Sivakumar teaches wherein the meta-model comprises a statistical model (Sivakumar ¶ 0091 teaches [t]he meta-model learner 142 is based on a convolutional neural network . . . . When a new product comes in, its resemblance to existing product groups is determined by custom statistical models that employ covariance and t-Distributed Stochastic Neighbor Embedding (t-sne) (the meta-model comprises a statistical model)).
Regarding claim 15, the combination of Fawaz, Sivakumar, and Brigham teaches all of the limitations of claim 1, as described above.
Sivakumar teaches wherein the feature data is associated with a feature model comprising at least one of an edge detection model or an object detection model (Sivakumar ¶ 0039 teaches [d]epending on the type of the neural network (feature data model) and its corresponding data loaders (feature data), the ground truth images may then be recreated for . . . edge detection (at least one of an edge detection model or an object detection model)).
Regarding claim 16, the combination of Fawaz, Sivakumar, and Brigham teaches all of the limitations of claim 1, as described above.
wherein the feature data comprises at least one of a blurriness metric, a contrast metric, or a brightness metric (Sivakumar ¶ 0089 teaches generally available data augmentation techniques only support affine transformations like 2D/3D rotations, crop and brightness (brightness metric), exposure and contrast variations (contrast metric), and so forth).
Regarding claim 17, the combination of Fawaz, Sivakumar, and Brigham teaches all of the limitations of claim 1, as described above.
Sivakumar teaches wherein the classification model comprises a convolutional neural network (Sivakumar ¶ 0066 teaches [deep convolutional neural network (DCNN)] 1400 is designed to learn not only tags for images, but to also learn the feature hierarchy, all the way from pixels to classifier, by defining a number of layers).
Regarding claim 18, the combination of Fawaz, Sivakumar, and Brigham teaches all of the limitations of claim 1, as described above.
Fawaz teaches wherein the first or second client device is a mobile device (Fawaz ¶ 0201 teaches a client-server architecture; Sivakumar ¶ 0090 teaches a client that is a mobile device (e.g., cell phones, laptops, tablets, etc. (that is, mobile device))).
Regarding claim 19, Fawaz teaches [a] method (Fawaz ¶ 0168 teaches various aspects that include . . . methods) for improving classification results, comprising:
receiving classification data from a first client device (Fawaz ¶ 0060 teaches storing information on such behaviors and corrective actions in a central database (e.g., the “cloud”) (that is, receiving classification data from a first client device)) having a classification model and a feature model configured to extract a first data feature from a first data sample (Fawaz ¶ 0059 teaches if the results generated by applying that less lean classifier model [at the mobile device] are still suspicious, an even stronger (even less lean) classifier model may be applied, and so forth until the behavior (that is, “behavior” is a result of a classification model and a feature model configured to extract a first data feature from a first data sample is definitively classified as being “malicious” or “benign”); Fawaz ¶ 0119 & Fig. 3 teaches the model generator 304 may generate a lean data/behavior model (that is, a classification model) that includes an initial feature set (e.g., an initial reduced feature model (that is, a feature model)) that includes information determined to have a highest probability of enabling the classifier module 208 (that is, the classifier module 208 is of a first client device) . . . . The model generator 304 may send the generated lean models to the behavior observer module 202), the classification data comprising; 
a classification of the first data sample, the classification generated by the classification model and in response to user input at the first client device (Fawaz ¶ 0077 teaches lean classifier models . . . , the observer and/or analyzer modules may use them to quickly and accurately determine whether a mobile device behavior (that is, in response to user input at the first client device) is benign or contributing to the degradation in the performance of the mobile device (that is, “benign” is the classification generated by the classification model)); and 
a measure of a likelihood that the classification is accurate (Fawaz ¶ 0122 & FIG. 3 teaches, [t]he mobile device 102 (first client device) may the [sic] send (that is, in relational terms, the recipient is receiving, from a first client device) the results of its operations and/or success rates associated with the application of models (that is, classification data comprising: . . . a measure of a likelihood that the classification is accurate)) to the network server 116; also, Fawaz ¶ 0112 & Fig. 3 (text with borders added by the Examiner) teaches:

    PNG
    media_image1.png
    677
    563
    media_image1.png
    Greyscale

in which the classifier module 208 [of the mobile device 102] may include intelligence for utilizing a limited set of information (i.e., coarse observations) to identify behaviors (that is, classification of a data sample, the classification generated by a classification model)); and
a level of confidence that the classification is accurate (Fawaz ¶ 0184 teaches the numeric value (P) is not always a true probability value. As a result, this numeric value (P) may not always accurately represent the likelihood that the behavior is benign or non-benign (that is, the classification). This is because to compute P, the system may be first required to compute a confidence value (c) . . . . [To address], the computing device may be configured to use sigmoid parameter (α and β) to compute a normalized confidence value (ĉ) (that is, for accuracy, the nomalized confidence value (ĉ) is a level of confidence that the classification is accurate), and use the normalized confidence value (ĉ) to classify behaviors . . . to better determine whether continue evaluating the behavior (for example, whether to select a more robust classifier model, etc.)
[Examiner notes that in context, Fawaz ¶ 0182 teaches the “classification” pertains to the “lean model,” and accordingly, the “normalized confidence value (ĉ)” is directed to the accuracy of that classification]);
receiving, from the first client device, first feature data corresponding to the classification data (Fawaz ¶ 0122 & FIG. 3 teaches [t]he mobile device 102 may the [sic] send (that is, from the first client device) the . . . modeling information (feature data) associated with the application of models to the network server 116), the first feature data comprising: 
the data feature extracted from the first data sample by the feature model at the first client device (Fawaz ¶ 0119 & FIG. 3 teaches [t]he model generator 304 module may be configured to generate lean data/behavior models . . . that includes an initial feature set (e.g., an initial reduced feature model) that include information determined to have a highest probability of enabling the classifier module 208 to conclusively determine whether a particular mobile device behavior is benign (that is, the mobile device 102 receives a feature model, which functions at the mobile device 102 to generate the first feature data comprising a first data feature extracted from the data sample by the feature model at the first client device)); and
a data quality metric of the first data feature (Fawaz ¶ 0076 teaches [a] lean classifier models may test or evaluate some or all of the same features . . . as another lean classifier model, but using different threshold values and/or different weights assigned to the importance of the . . . features (that is, a data quality metric of the first data feature), or conditions evaluated);
training a . . . [model] to predict the classification data based on the first data feature and the data quality metric (Fawaz ¶ 0122 teaches [t]he mobile device 102 may the send the results of its operations and/or success rates associated with the application of models to the network server 116. The network server 116 may generate training data (e.g., via the training data module 306) based on the results/success rates (that is, the data quality metric) for use by the model generator 304. The model generator may generate updated models based on the training data, and send the updated models to the mobile device 102for use by the model generator 304 (that is, training a . . . [model] to predict the classification data based on the first feature data and the data quality metric)); 
generating, . . . at a device separate from the first client device, a . . . [model] output comprising a measure of at least one of a statistical relationship or machine-learned relationship between the classification and the first feature data (Fawaz ¶ 0119 teaches the model generator 304 (that is, a device separate from the first client device) may generate a lean data/behavior model (that is, generating, . . . at a device separate from the first client device) that includes an initial feature set (e.g., an initial reduced feature model) that includes information determined (that is, a measure of at least one of a statistical relationship or machine-learned relationship model) to have a highest probability of enabling the classifier module 308 to conclusively determine whether a particular mobile device behavior is benign (that is, between the classification and the first feature data)); 
determining, based on at least one of the classification data or the first feature data, a factor (Fawaz ¶ 0108 teaches [s]ensor level observations may include monitoring a magnet sensor or the sensor to determine the usage and/or external environment of the mobile device (that is, usage or external environment is determining, based on at least one of the classification data . . . , a factor)) that led to a failure of the classification model (Fawaz ¶ 0077 teaches the leanest of the family of lean classifier models . . . may be applied routinely until a behavior is encountered that the model cannot categorize as either benign or malicious (and therefore is categorized by the model as suspicious), at which time a more robust (i.e., less lean) lean classifier model may be applied in an attempt to categorize the behavior as either benign or malicious (that is, determining a factor . . . that led to a failure of the classification model); see also Fawaz ¶ 0152 teaches “incorrectly classified samples; Fawaz ¶ 0156 teaches entries that were misclassified by the generated decision tree/classifier);
updating the classification model based (Fawaz ¶ 0122 teaches [t]he model generator may generate updated models based on the training data and send the updated models to the mobile device 201) on. . . the . . . model output (Fawaz ¶ 0122 & FIG. 3 teaches [t]he model generator may generate updated models based on the training data (that is, generating a . . . [model] output based on the classification model output and the feature model output; updating the classification model based on the . . . [model] output) . . . ), and the determined factor (Fawaz ¶ 0110 may perform coarse observations by monitoring/observing an initial set of behaviors or factors that are a small subset of all factors that could contribute to the mobile device's degradation (that is, the determined factor)), the updated classification model (Fawaz ¶ 0077 teaches application of ever more robust lean classifier models within the family of generated lean classifier models may be applied until a definitive classification of the behavior is achieved (that is, an updated classification model being configured to classify a second data sample based on second feature data of the second data sample) being configured to classify a second sample based on second feature data of the second data sample (Fawaz ¶ 0071 teaches [a] lean classifier model may be a more focused data model that is generated from a reduced dataset that includes only the features/entries (that is, features/entries entail a second data sample) that are most relevant for determining whether a particular mobile device behavior is benign or not benign (e.g., malicious or performance-degrading) (that is, the updated classification model being configured to classify a second data sample based on second feature data of the second data sample)); 
updating, based on the . . . model output, a data collection protocol to avoid collecting data contributing to the factor that led to the failure of the classification model (Fawaz ¶ 0097 teaches intelligently filter (that is, the “filter” is a data collection protocol to avoid collecting data contributing to the factor that led to the failure of the classification model) the collected information, generate one or more observations based on the filtered information, and store the generated observations in a memory (e.g., in a log file, etc.); the Specification recites that “[a] data collection protocol may include a data filter (i.e., a check) to reject or accept data (Specification ¶ 0055)), the data collection protocol comprising data collection parameters configured to change data collection at the first or second client device (Fawaz ¶ 0092 teaches [t]he network server 116 may also send classification and modeling information to the mobile devices 102 to replace, update, create and/or maintain mobile device data/behavior models (that is, updating, based on the . . . model output, a data collection); Fawaz ¶ 0093 teaches mobile device 102 may collect behavioral, state, classification, modeling, success rate, and/or statistical information in the mobile device 102, and send the collected information to the network server 116 (e.g., via the telephone network 104) for analysis. The network server 116 may use information received from the mobile device 102 to update or refine the lean data/behavior models or the classification/modeling information to include a further targeted and/or reduced subset of features (that is, data collection protocol comprising data collection parameters configured to change data collection at the first client device); see also Fawaz ¶ 0121 teaches [t]he behavior observer module 202 may adjust the granularity of its observations . . . based on information received from the classifier module 208 (that is, updating . . . a data collection protocol)); and
transmitting the updated classification model and the updated data collection protocol to at least one of the first client device or a second client device (Fawaz ¶ 0092 teaches that [t]he network server 116 may also send (transmitting) classification and modeling information to the mobile devices 102 to replace, update, create and/or maintain mobile device data/behavior models (that is, transmitting the updated classification model and the updated data collection protocol to at least one of the first client device or a second client device)).
Though Fawaz teaches the features of a server or cloud device to generate lean classifier models deployed on client devices, Fawaz, however, does not explicitly teach that the model generating the lean classifier is a “meta-model”.
But Sivakumar teaches that the model is a “meta-model” (Sivakumar ¶ 0091 teaches a meta-model learner 142 (meta-model) is used to optimally utilize the already learned feature sets from prior trained models to efficiently learn and deploy a new model (meta-model output)); . . .
Fawaz and Sivakumar are from the same or similar field of endeavor. Fawaz teaches generating lean behavior models for a mobile device. Sivakumar teaches a meta-model learner to deploy a new model for mobile devices, where the mobile device uses a computer vision intelligence pipeline to extract useful relevant image data from captured images. Thus, it would have been obvious for one of ordinary skill as of the effective filing date of Applicant’s invention to modify Fawaz pertaining to learn behavior models for a mobile device with the meta-model learner of Sivakumar.
The motivation for doing so is to provide a self-sustaining setup to acquire new data, learn distinguishing features from the data that can be used for solving business problems, and continuously adapt and adjust the acquired intelligence according to the changing experiences. (Sivakumar ¶ 0087).
Though Fawaz and Sivakumar teaches the feature of updating the lean classifier models (or data/behavior models) that include a further targeted and/or reduced set of features including a meta-model generation, the combination of Fawaz and Sivakumar, however, does not explicitly teach -
* * *
updating the classification model based on a user input received at the device separate from the first client device, the meta-model output, and the determined factor, . . . ;
* * *
But Brigham teaches -
* * *
updating the classification model based on a user input received at the device separate from the first client device (Brigham ¶ 0035 teaches [a] global data store 226 is a cross-user storage of default preferences and aggregate usage data that is updated in batches offline from end user specific data; Brigham ¶ 0036 teaches the execution engine 252 stores the intermediate food classification concept object values in the execution session 234; Brigham ¶ 0037 teaches server 206 (that is, the device separate from the first client device) will also include developer tools 240-251 [that] are a set of editors, debuggers, etc. that enable creation and updating of the data supporting the runtime environment. A modeler 240 [of the server] creates and updates [food classification] concept objects (that is, updating the classification model), such as updating primitive and structured types, and action objects, such as updating input/output/metadata schema definitions (that is, the “developer tools” are a user input)), the meta-model output, and the determined factor, . . . ;
* * *
Fawaz, Sivakumar, and Brigham are from the same or similar field of endeavor. Fawaz teaches generating lean behavior models for a mobile device. Sivakumar teaches a meta-model learner to deploy a new model for mobile devices, where the mobile device uses a computer vision intelligence pipeline to extract useful relevant image data from captured images. Thus, it would have been obvious for one of ordinary skill as of the effective filing date of Applicant’s invention to modify the combination of Fawaz and Sivakumar pertaining to learn behavior models for a mobile device in a meta-model environment with the user input and model updates of Brigham.
The motivation for doing so is to focus model training on contributions that will directly improve the ability of the system to understand user requests. (Brigham ¶ 0090).
Regarding claim 20, Fawaz teaches [a] method (Fawaz ¶ 0168 teaches various aspects that include . . . methods) for improving classification results, comprising:
receiving a classification model output from a first client device (Fawaz ¶ 0060 teaches storing information on such behaviors and corrective actions in a central database (e.g., the “cloud”) (that is, receiving classification data from a first client device)) having a classification model and a feature model configured to extract a first data feature from a first data sample (Fawaz ¶ 0059 teaches if the results generated by applying that less lean classifier model [at the mobile device] are still suspicious, an even stronger (even less lean) classifier model may be applied, and so forth until the behavior that is, “behavior” is a result of a classification model and a feature model configured to extract a first data feature from a first data sample) is definitively classified as malicious or benign (that is, a classification model classifies the extracted feature of “behavior” as being a “malicious” or “benign” behavior); Fawaz ¶ 0119 & Fig. 3 teaches the model generator 304 may generate a lean data/behavior model (that is, a classification model) that includes an initial feature set (e.g., an initial reduced feature model (that is, a feature model)) that includes information determined to have a highest probability of enabling the classifier module 208 (that is, the classifier module 208 is of a first client device) . . . . The model generator 304 may send the generated lean models to the behavior observer module 202), the classification model output, comprising: 
a classification of the first data sample, the classification generated by the classification model and in response to user input at the first client device (Fawaz ¶ 0077 teaches lean classifier models . . . , the observer and/or analyzer modules may use them to quickly and accurately determine whether a mobile device behavior (that is, in response to user input at the first client device) is benign or contributing to the degradation in the performance of the mobile device (that is, “benign” is the classification generated by the classification model))); and
a measure of a likelihood that the classification is accurate (Fawaz ¶ 0122 & FIG. 3 teaches, [t]he mobile device 102 (first client device) may the [sic] send (that is, in relational terms, the recipient is receiving, from a first client device) the results of its operations (that is, classification data comprising a classification of a first data sample, the classification generated by a classification model at the first client device) and/or success rates associated with the application of models (that is, (ii) a measure of a likelihood that a classification result is accurate)) to the network server 116; also, Fawaz ¶ 0112 & Fig. 3 (text with borders added by the Examiner) teaches:

    PNG
    media_image1.png
    677
    563
    media_image1.png
    Greyscale

in which the classifier module 208 [of the mobile device 102] may include intelligence for utilizing a limited set of information (i.e., coarse observations) to identify behaviors (that is, classification of a data sample, the classification generated by a classification model)); and
a level of confidence that the classification is accurate (Fawaz ¶ 0184 teaches the numeric value (P) is not always a true probability value. As a result, this numeric value (P) may not always accurately represent the likelihood that the behavior is benign or non-benign (that is, the classification). This is because to compute P, the system may be first required to compute a confidence value (c) . . . . [To address], the computing device may be configured to use sigmoid parameter (α and β) to compute a normalized confidence value (ĉ) (that is, for accuracy, the nomalized confidence value (ĉ) is a level of confidence that the classification is accurate), and use the normalized confidence value (ĉ) to classify behaviors . . . to better determine whether continue evaluating the behavior (for example, whether to select a more robust classifier model, etc.)
[Examiner notes that in context, Fawaz ¶ 0182 teaches the “classification” pertains to the “lean model,” and accordingly, the “normalized confidence value (ĉ)” is directed to the accuracy of that classification]);
receiving a feature model output extracted from the first data sample by the feature model, the feature model output corresponding to the classification model output (Fawaz ¶ 0122 & FIG. 3 teaches [t]he mobile device 102 may the send the . . . modeling information (that is, feature model output) associated with the application of models to the network server 116 (that is, corresponding to the classification model output); also, Fawaz ¶ 0119 & FIG. 3 teaches [t]he model generator 304 module may be configured to generate lean data/behavior models . . . that includes an initial feature set (e.g., an initial reduced feature model) that include information determined to have a highest probability of enabling the classifier module 208 to conclusively determine whether a particular mobile device behavior is benign (that is, the mobile device 102 receives a feature model, which functions at the mobile device 102 to generate the feature data comprising a data feature extracted from the data sample by a feature model)) . . . ; 
receiving a data quality metric of the first data feature (Fawaz ¶ 0076 teaches [a] lean classifier models may test or evaluate some or all of the same features . . . as another lean classifier model, but using different threshold values and/or different weights assigned to the importance of the . . . features (that is, a data quality metric of the first data feature), or conditions evaluated);
receiving additional data associated with the classification model output (Fawaz ¶ 0122 & FIG. 3 teaches [t]he mobile device 102 may the send the . . . modeling information (data) associated with the application of models to the network server 116), the associated data comprising at least one of an environmental condition, a time, or a location (Fawaz ¶ 0103 teaches behavior observer module 202 may also monitor/observe actions . . . , mobile device information . . . , location information (additional data comprises at least one of an environmental condition, a time, or a location), . . . .); 
training a . . . [model] to predict the classification model output based on the feature model output and the additional data (Fawaz ¶ 0122 teaches [t]he network server 116 may generate training data (e.g., via the training data module 306) based on the results/success rates for use by the model generator 304 (training a . . . [model] to predict the classification model output based on the feature model output)); 
generating, using the . . . model at a device separate from the first client device (Fawaz ¶ 0119 teaches the model generator 304 (that is, a device separate from the first client device) may generate a lean data/behavior model (that is, generating, using the . . . model at a device separate from the first client device)), a . . . [model] output comprising a measure of at least one of a statistical or machine-learned relationship between the classification, the feature model output, the additional data (Fawaz ¶ 0122 & FIG. 3 teaches [t]he model generator may generate updated models based on the training data (that is, generating a . . . [model] output based on the classification model output and the feature model output, and the additional data), and an association between a factor and a classification model failure (in determining an association, Fawaz ¶ 0076 teaches the mobile device may be configured to receive a full classifier model from the network server (that is, generating . . . a model output), and use the received full classifier model to generate lean classifier models . . . . [E]ach of these lean classifier models may test or evaluate some or all of the same features or conditions as another lean classifier model (that is, an association between a factor and a classification model failure), but using different threshold values and/or different weights assigned to the importance of the test results, features, or conditions evaluated (that is, by altering the threshold values and/or weights assigned to the importance); Fawaz ¶ 0119 teaches the model generator 304 may generate a lean data/behavior model that includes an initial feature set (e.g., an initial reduced feature model) that includes information determined (that is, a measure of at least one of a statistical or machine-learned relationship model) to have a highest probability of enabling the classifier module 308 to conclusively determine whether a particular mobile device behavior is benign (that is, between the classification and the feature data)); 
* * *
updating the classification model (Fawaz ¶ 0122 teaches [t]he model generator may generate updated models based on the training data and send the updated models to the mobile device 201) based on . . . the . . . [model] output (Fawaz ¶ 0122 & FIG. 3 teaches [t]he model generator may generate updated models based on the training data (that is, generating a . . . [model] output based on the classification model output and the feature model output; updating the classification model based on the . . . [model] output) . . . ) . . . by training the classification model based on the performance metric and the association between the factor and the classification model failure, the updated classification model (Fawaz ¶ 0077 teaches application of ever more robust lean classifier models within the family of generated lean classifier models may be applied until a definitive classification of the behavior is achieved (that is, an updated classification model being configured to classify a second data sample based on second feature data of the second data sample); Fawaz ¶ 0122 teaches [t]he mobile device 102 may the send the results of its operations and/or success rates associated with the application of models to the network server 116. The network server 116 may generate training data (e.g., via the training data module 306) based on the results/success rates (that is, the performance metric) for use by the model generator 304. The model generator may generate updated models based on the training data, and send the updated models to the mobile device 102) being configured to classify a second data sample (Fawaz ¶ 0071 teaches [a] lean classifier model may be a more focused data model that is generated from a reduced dataset that includes only the features/entries (that is, features/entries entail a second data sample) that are most relevant for determining whether a particular mobile device behavior is benign or not benign (e.g., malicious or performance-degrading) (that is, the updated classification model being configured to classify a second data sample based on second feature data of the second data sample)); and 
transmitting the updated classification model to at least one of the first client device or a second client device (Fawaz ¶ 0092 teaches that [t]he network server 116 may also send (transmitting) classification and modeling information to the mobile devices 102 to replace, update, create and/or maintain mobile device data/behavior models).
Though Fawaz teaches the features of a server or cloud device to generate lean classifier models deployed on client devices, Fawaz, however, does not explicitly teach that the model generating the lean classifier is a “meta-model”. Also, Fawaz does not explicitly teach metric features relating to imaging metrics -
* * *
. . . the feature model output comprising at least one of a blurriness metric, a contrast metric, or a brightness metric;
training a meta-model to predict the classification data based on the feature data; generating a meta-model output based on the classification model output and the feature model output; 
* * *
generating a performance metric based on the meta-model output;
updating . . . by training the classification model based on the performance metric . . . ;
* * *
But Sivakumar teaches -
* * *
. . . the feature model output comprising at least one of a blurriness metric, a contrast metric, or a brightness metric (Sivakumar ¶ 0089 teaches generally available data augmentation techniques only support affine transformations like 2D/3D rotations, crop and brightness (brightness metric), exposure and contrast variations (contrast metric), and so forth);
training a meta-model to predict the classification data based on the feature model output . . . ; generating, . . . , a meta-model output based on the classification model output and the feature model output (Sivakumar ¶ 0091 teaches a meta-model learner 142 (meta-model) is used to optimally utilize the already learned feature sets from prior trained models to efficiently learn and deploy a new model (meta-model output)) . . . ; 
* * *
generating a performance metric based on the meta-model output (Sivakumar ¶¶ 0091-92 teaches [s]imulated annealing mutation experiments are performed with the proposals from the meta-model learner 142. The best resultant mutant (generating a performance metric based on the meta-model output) is selected as a new model);
updating the classification model by training the classification model based on the performance metric (Sivakumar ¶ 0092 teaches [t]his model is then deployed to the model lake (training the classification model based on a performance metric) to track the new product) . . . ;
* * *
Fawaz and Sivakumar are from the same or similar field of endeavor. Fawaz teaches generating lean behavior models for a mobile device. Sivakumar teaches a meta-model learner to deploy a new model for mobile devices, where the mobile device uses a computer vision intelligence pipeline to extract useful relevant image data from captured images. Thus, it would have been obvious for one of ordinary skill as of the effective filing date of Applicant’s invention to modify Fawaz pertaining to learn behavior models for a mobile device with the meta-model learner of Sivakumar.
The motivation for doing so is to provide a self-sustaining setup to acquire new data, learn distinguishing features from the data that can be used for solving business problems, and continuously adapt and adjust the acquired intelligence according to the changing experiences. (Sivakumar ¶ 0087).
Though Fawaz and Sivakumar teaches the feature of updating the lean classifier models (or data/behavior models) that include a further targeted and/or reduced set of features including a meta-model generation, the combination of Fawaz and Sivakumar, however, does not explicitly teach -
* * *
updating the classification model based on a user input received at the device separate from the first client device and the meta-model output . . . ;
* * *
But Brigham teaches -
* * *
updating the classification model based on a user input received at the device separate from the first client device (Brigham ¶ 0035 teaches [a] global data store 226 is a cross-user storage of default preferences and aggregate usage data that is updated in batches offline from end user specific data; Brigham ¶ 0036 teaches the execution engine 252 stores the intermediate food classification concept object values in the execution session 234; Brigham ¶ 0037 teaches server 206 (that is, the device separate from the first client device) will also include developer tools 240-251 [that] are a set of editors, debuggers, etc. that enable creation and updating of the data supporting the runtime environment. A modeler 240 [of the server] creates and updates [food classification] concept objects (that is, updating the classification model), such as updating primitive and structured types, and action objects, such as updating input/output/metadata schema definitions (that is, the “developer tools” are a user input)) and the meta-model output . . . ;
* * *
Fawaz, Sivakumar, and Brigham are from the same or similar field of endeavor. Fawaz teaches generating lean behavior models for a mobile device. Sivakumar teaches a meta-model learner to deploy a new model for mobile devices, where the mobile device uses a computer vision intelligence pipeline to extract useful relevant image data from captured images. Thus, it would have been obvious for one of ordinary skill as of the effective filing date of Applicant’s invention to modify the combination of Fawaz and Sivakumar pertaining to learn behavior models for a mobile device in a meta-model environment with the user input and model updates of Brigham.
The motivation for doing so is to focus model training on contributions that will directly improve the ability of the system to understand user requests. (Brigham ¶ 0090).
Response to Arguments
7.	Examiner has fully considered the Applicant’s amendments and arguments, and responds below accordingly.
8.	Applicant argues “The Office admits that the asserted combination of Fawaz and Sivakumar does not teach ‘updating the classification model based on a received user input at the device separate from the first client device, the meta-model output, and the determined factor, the updated classification model being configured to classify a second data sample based on second feature data of the second data sample.’” Also, that “Brigham cures the deficiencies of Fawaz and Sivakumar. Applicant respectfully disagrees. Brigham merely discloses that "global data store 226 . . . is updated in batches offline from end user specific data." Brigham ¶ [0035]; see also Office Action at 12.” (Response at pp. 11-12).
Examiner agrees with respect to Fawaz and Sivakumar with regard to not explicitly teaching the feature of “received” user input in “updating the classification model based on a received user input at the device separate from the first client device.” However, Brigham teaches the feature of “development tools,” which are used to accept user input to update “classification concept object value” at a server 206, as described in detail in the rejections above.
Examiner notes that the Specification recites “Model-management system 202 may include a data collection protocol 318. A data collection protocol may include a schedule, a rate, a frequency, a location, a quantity, data size, and/or any other data collection parameters. A data collection protocol may include a prompt for user input and may include commands to collect data based on received user input.” (Specification ¶ 0055 & Fig. 4 (“Model-Management System 102”)). Also, that “updating a classification model may include displaying a request for user input at an interface (e.g., interface 422) and/or a device connected to model-management system 202, the request being based on meta-model output. Updating a classification model may include receiving user input via an interface (e.g., interface 422 [of the Model-Management System 102]) and updating a classification model based on the received user input.” (Specification ¶ 0091).
Though it appears the nature of “updating the classification model based on user input received” at a server (as opposed to a client device) may be directed to a “data collection protocol,” the claims do not recite such limitations. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Moreover, the rejection clearly sets forth which claim limitations are taught by each of the prior art references, and the reason why it would be obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to combine their teachings, and Applicant has not explained why the cited prior art references cannot be combined in the manner set forth in the rejection.
9.	Applicant disagrees that “Fawaz teaches ‘updating, based on the meta-model output, a data collection protocol to avoid collecting data contribution to the factor that lead to the failure of the classification model,’ [the Office] citing ‘intelligently filter[ing] the collected information.” Fawaz ¶ 0097; see also Office Action at p. 27.’” (Response at pp. 12-13).
Examiner respectfully disagrees because the “avoid collecting data contributing,” in which the ordinary meaning of the term “avoid collecting” is to filter, which is “something that has the effect of a filter (as by holding back elements or modifying the appearance of something).”1 In this regard, a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention would understand that Fawaz teaches the “intelligent filtering,” which is not inconsistent with the Applicant’s Specification as set out in detail in the rejection above.
Examiner notes that the Specification recites the “data collection protocol may include a prompt for user input and may include commands to collect data based on received user input. A data collection protocol may include a data filter (i.e., a check) to reject or accept data . . . [to] reject data based on a threshold” (Specification ¶ 0055). The claims, however, do not recite such limitations. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Moreover, the rejection clearly sets forth which claim limitations are taught by each of the prior art references, and the reason why it would be obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to combine their teachings, and Applicant has not explained why the cited prior art references cannot be combined in the manner set forth in the rejection.
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(US Published Application 20140317734 to Valencia et al.) the network server may be configured to generate or update the lean data/behavior models by performing, executing, and/or applying machine learning and/or context modeling techniques to behavior information and/or results of behavior analyses provided by many mobile devices..
(US Published Application 20140187177 to Sridhara et al.) teaches a behavior analyzer module may leverage a full feature set of behavior models (i.e. a large classifier model) received from a network server to create lean classifier models for use in monitoring for malicious behavior on the mobile device.
11.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KEVIN L. SMITH whose telephone number is (571) 272-5964. Normally, the Examiner is available on Monday-Thursday 0930-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KAKALI CHAKI can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/K.L.S./
Examiner, Art Unit 2122

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 https://www.merriam-webster.com/dictionary/filtering